Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces third quarter 2009 results CALGARY, Nov. 5 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the third quarter ended September 30, << Three Months Ended Nine Months Ended September 30 September 30 2009 2008 2009 2008 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 239.2 485.7 699.6 1,405.6 Per unit(1) 1.01 2.24 2.98 6.53 Per boe 41.39 82.06 40.12 78.84 Cash flow from operating activities(2) 125.6 251.4 354.2 734.8 Per unit(1) 0.53 1.16 1.51 3.41 Per boe 21.73 42.48 20.31 41.22 Net income 68.9 311.7 157.3 450.3 Per unit(3) 0.29 1.46 0.68 2.12 Distributions 70.6 171.3 227.6 442.8 Per unit(1) 0.30 0.80 0.98 2.08 Per cent of cash flow from operating activities(2) 56 68 64 60 Net debt outstanding(4) 705.4 773.2 705.4 773.2 OPERATING Production Crude oil (bbl/d) 26,921 28,509 27,541 28,372 Natural gas (mmcf/d) 193.1 192.0 195.7 197.0 Natural gas liquids (bbl/d) 3,717 3,822 3,720 3,862 Total (boe/d) 62,824 64,325 63,881 65,063 Average prices Crude oil ($/bbl) 67.74 114.2 58.77 107.20 Natural gas ($/mcf) 3.25 8.68 4.05 8.94 Natural gas liquids ($/bbl) 38.92 82.87 38.89 77.92 Oil equivalent ($/boe) 41.31 81.42 40.00 78.44 Operating netback ($/boe) Commodity and other revenue (before hedging)(5) 41.39 82.06 40.11 78.84 Transportation costs (0.83) (0.80) (0.88) (0.77) Royalties (6.53) (15.00) (5.86) (14.18) Operating costs (9.68) (10.19) (10.28) (10.14) Netback (before hedging) 24.35 56.07 23.09 53.75 TRUST UNITS (millions) Units outstanding, end of period(6) 238.1 217.4 238.1 217.4 Weighted average trust units(7) 237.7 216.6 234.5 215.2 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 20.20 33.30 20.90 33.95 Low 15.48 22.33 11.73 20.00 Close 20.20 23.10 20.20 23.10 Average daily volume (thousands) 1,038 841 1,088 790 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, Management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the third quarter of 2009 would be $124.8 million ($0.52 per unit) and $361.9 million ($1.54 per unit) year-to-date. Distributions as a percentage of Cash Flow would be 57 per cent for the third quarter of 2009 (63 per cent year-to-date). (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes other revenue. (6) For the third quarter of 2009, includes 0.9 million (1.1 million in 2008) exchangeable shares exchangeable into 2.679 trust units (2.431 in 2008) each for an aggregate 2.5 million (2.7 million in 2008) trust units. (7) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS/FINANCIAL UPDATE - Production volumes for the quarter were 62,824 boe per day, a decline of two per cent compared to the second quarter. The Trust continues to expect full year average production between 63,000 and 64,000 boe per day. - Operating costs decreased to $9.68 per boe in the quarter compared to $10.19 per boe in the third quarter of 2008. Total operating costs decreased $4.3 million, or seven per cent in the third quarter of 2009 as compared to the third quarter of 2008. The decrease in costs is primarily attributed to lower power costs in 2009 as well as cost savings and efficiencies achieved by the operations team. The Trust estimates that full year 2009 operating costs will be approximately $243 million or approximately $10.50 per boe based on annual production of between 63,000 and 64,000 boe per day. - Cash flow from operating activities was $125.6 million, or $0.53 per unit, a significant decline from the $251.4 million ($1.16 per unit) achieved in the comparable quarter in 2008. This decline was due to a 49 per cent decrease in commodity prices in the third quarter of 2009 compared to the same period in 2008. Crude oil prices strengthened during the third quarter compared to the first half of 2009 as the economy showed some positive signs of recovery. Natural gas prices continued to soften throughout the third quarter reaching a low of $1.94 per mcf, however they did begin to recover early in the fourth quarter. After payment of distributions the Trust was able to fund 55 per cent of the third quarter capital program with cash flow from operating activities (72 per cent when including the quarterly proceeds from the distributions re-investment program ("DRIP")) with the remaining portion being funded through proceeds from property dispositions that were completed in the quarter. - The Trust executed a $96.2 million capital expenditure program in the third quarter of 2009 that included: drilling 11 oil wells in the Ante Creek, Pembina and Goodlands areas, drilling six natural gas wells in the Dawson area, and spending $11 million on the new gas plant at Dawson. Of the wells drilled in the third quarter, two natural gas wells and seven oil wells were completed; as well 10 wells were completed that were drilled in previous quarters. Included in the third quarter capital expenditures is a crown land acquisition in Pembina for $2.4 million where the Trust is planning to drill nine horizontal oil wells into the Cardium zone during the fourth quarter and into 2010. During the quarter, the Trust closed a disposition of non-core assets in southeast Saskatchewan for proceeds of $33.5 million that were used to fund a portion of the third quarter capital expenditures. Full year capital expenditures are now expected to be approximately $365 million, an increase of $15 million over second quarter guidance as the Trust has chosen to increase capital spending in Alberta and British Columbia to take advantage of royalty incentives announced by those provinces. - At September 30, 2009 the Trust had a net debt balance of $705.4 million, approximately $680 million of unused credit available and a net debt to annualized year-to-date cash flow from operating activities of 1.5 times. At this time, the Trust is well positioned to finance the remainder of the 2009 capital program and the projected 2010 capital program. - ARC plans to convert to a Corporation on January 1, 2011. The Board of Directors has approved the overall strategy and currently the detailed implementation steps are being defined. - The Trust's board of directors has approved a $575 million capital program for 2010 that will encompass considerable growth. The program will include over $250 million slated for the first of many stages of production growth and continued expansion of the Montney assets in Northeast British Columbia with the remainder focused on ARC base development areas, exploration opportunities and enhanced oil recovery projects. ARC plans to drill 203 gross wells on operated properties and plans to participate in an additional 91 wells on partner operated properties. The Trust plans to finance the 2010 capital program through a combination of cash flow, existing credit facilities, DRIP proceeds and potential minor assets disposition proceeds. Additional details can be found in the November 5, 2009 news release titled "ARC Energy Trust Announces a $575 million Capital Budget for 2010" and filed on www.sedar.com. - Montney Resource Play Development Production from the Dawson area was on budget at an average rate of 53.3 mmcf per day throughout the third quarter. The decreased production rates when compared to the second quarter of 2009 were as a result of the planned turnaround of a third party gas plant that shut-in production for the full Dawson field periodically during the month of September. During the third quarter of 2009, the Trust spent $41.7 million on development activities in the Dawson area including drilling four horizontal wells and two vertical wells that were drilled and completed during the quarter. ARC tested eight Dawson horizontal wells during the quarter at rates between seven and 11 mmcf per day of natural gas at a flowing pressure of 1,600 to 2,000 pounds per square inch. At this time, the Trust has 23 wells drilled in the Dawson gas field that are in various stages of completion. In the completed and waiting on tie-in category are 18 wells (11 horizontal and seven vertical), while the remaining five wells (all horizontal) are yet to be completed. In addition to these Dawson wells, ARC has drilled five vertical wells and two horizontal wells in the Sunrise-Sunset area, none of which are tied-in. In the Montney West lands, ARC drilled a well at Sunset to hold land that was due to expire in the fourth quarter of 2009 allowing ARC to pursue future drilling opportunities on this land. ARC is participating in a small development project on partner operated lands at Sunrise. Current plans call for the drilling of four horizontal wells, construction of pipelines and a gathering system and the expansion of a third party operated gas plant. At quarter end, two horizontal wells had been drilled that will be completed in the fourth quarter. Assuming that the drilling and construction go as planned, production from this area should be approximately 10 mmcf per day net to ARC's 50 per cent working interest by the beginning of 2010. Due to regulatory delays in receiving final approvals, we now believe the Dawson Phase 1, 60 mmcf per day gas plant start-up will be early in the second quarter of 2010. Year-to-date $29.8 million has been spent on the gas plant. The British Columbia Oil and Gas Commission ("OGC") has granted conditional approvals, prior to final permit approval, for: site grading (which is completed), pounding pilings (completed pounding 1,350 pilings), mobilizing mechanical contractor's trailers and equipment to site (in progress) and setting major equipment skids (modules are being transported to site). Once final permit approval is received from the OGC all on-site construction will begin. - Enhanced Oil Recovery Initiatives During the third quarter, the Trust spent $7.5 million on enhanced oil recovery ("EOR") initiatives and received $2.8 million in funding from the Alberta Government for the Redwater pilot project for net spending of $4.7 million during the quarter. Work on the Redwater CO(2) pilot project continues and both the CO(2) injection and oil production facilities are operating. Results to date are encouraging but the Trust anticipates that it will take until the first quarter of 2010 to determine to what extent the pilot has been successful in mobilizing incremental volumes of oil. While the pilot project may indicate enhanced recovery, the outlook for crude oil prices and the cost and availability of CO(2) will be determining factors in the Trust's ability to achieve commercial viability for a full scale EOR scheme at Redwater. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is the Trust management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated November 4, 2009 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended September 30, 2009, the MD&A and the unaudited Consolidated Financial Statements ended June 30, 2009, the MD&A and the unaudited Consolidated Financial Statements ended March 31, 2009 and the audited Consolidated Financial Statements and MD&A as at and for the year ended December 31, 2008 as well as the Trust's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with the Trust's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. ARC's Business ARC Energy Trust ("ARC") or ("the Trust") is an actively managed oil and natural gas entity formed to provide investors with indirect ownership in cash generating energy assets, that currently consist of oil and natural gas assets. The cash flow from operating activities is based on the production and sale of crude oil, natural gas liquids and natural gas. ARC is one of the top 20 producers of conventional oil and natural gas in western Canada. As at September 30, 2009, ARC held interests in excess of 18,650 wells with approximately 5,700 wells operated by ARC and the remainder principally operated by other major oil and gas companies. ARC's production has averaged between 61,000 and 67,000 boe per day in each quarter for the last three years. The total capitalization of ARC, which trades on the Toronto Stock Exchange, as at September 30, 2009 was $5.5 billion as shown on Table ARC's Objective ARC's objective is to be one of the top performing oil and gas companies in Canada as measured by quality of assets, management expertise and investor returns. The focus is on risk managed value creation. Table 1 shows the Trust's ability to maintain stable production and reserves per unit while distributing a portion of the cash flows back to unitholders. The decrease in 2009 production per unit reflects the impact of issuing 15.5 million trust units in the first quarter that raised $240 million used to partially fund capital expenditures in the Dawson area. ARC is constructing a 60 mmcf per day capacity gas plant with an expectation that production per unit will increase in 2010 upon startup of this plant. << Table 1 Full year Full year Per Trust Unit Q3 2009 YTD 2009 2008 2007 Normalized production per unit(1)(2) 0.27 0.28 0.29 0.30 Normalized reserves per unit(1)(3) N/A N/A 1.42 1.35 Distributions per unit 0.30 0.98 $2.67 $2.40 (1) Normalized indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional trust units were issued (or repurchased) at a period end price for the reserves per unit calculation and at an annual average price for the production per unit calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per unit values. (2) Production per unit represents daily average production (boe) per thousand trust units and is calculated based on daily average production divided by the normalized weighted average trust units outstanding including trust units issuable for exchangeable shares. (3) Reserves per unit are calculated based on proved plus probable reserves (boe) at period end divided by period end trust units outstanding including trust units issuable for exchangeable shares. >> Currently the Trust distributes $0.10 per unit per month. The remainder of the cash flow is used to fund reclamation costs, and a portion of capital expenditures and land acquisitions. Since the Trust's inception in July 1996 to September 30, 2009, the Trust has distributed $3.5 billion or $24.68 per unit. ARC's business plan has resulted in significant operational success as seen in Table 2 where the Trust's trailing five year annualized return per unit was 14.3 per cent. However, commodity prices and the current economic downturn are significant factors impacting the profitability of ARC and capital appreciation of our trust units in the market place. The impact of these external factors has led to a negative return for the trailing one year despite the successful execution of ARC's business plan and operational successes. << Table 2 Total Returns(1) ($ per unit except for Trailing Trailing Trailing per cent) One Year Three Year Five Year Distributions per unit $ 1.57 $ 6.65 $ 10.89 Capital appreciation per unit $ (2.90) $ (7.01) $ 3.35 Total return per unit (4.3)% 0.6% 95.3% Annualized total return per unit (4.3)% 0.2% 14.3% S&P/TSX Capped Energy Trust Index (12.0)% (2.4)% 9.4% (1) Calculated as at September 30, 2009. >> 2009 Third Quarter Financial and Operational Results Following is a discussion of ARC's 2009 guidance and third quarter financial and operating results. 2009 Guidance and Financial Highlights Table 3 is a summary of the Trust's 2009 Guidance and a review of 2009 actual results compared to guidance: << Table 3 Revised 2009 2009 Guidance Actual YTD % Change Production (boe/d) 63,000-64,000 63,881 - Expenses ($/boe): Operating costs(1) 10.50 10.28 (2) Transportation(2) 0.90 0.88 (2) G&A expenses (cash & non-cash)(3) 2.10 2.20 5 Interest 1.30 1.14 (12) Capital expenditures ($ millions)(4) 365 242.3 - Annual weighted average trust units and trust units issuable (millions) 238 235 - (1) The Trust has revised full year 2009 operating costs from the original estimate of $10.70 per boe to be approximately $10.50 per boe or $243 million based on annual production of between 63,000 and 64,000 boe per day. This decrease is to reflect lower electricity costs recorded throughout the third quarter and overall costs savings being achieved by the operations team. (2) Full year transportation expense has been revised downward to $0.90 per boe from $1.00 per boe based on reduced estimates for oil trucking requirements throughout the third and fourth quarters. (3) G&A guidance amount of $2.10 per boe includes $1.75 per boe for cash G&A costs, $0.55 per boe for cash Whole Unit Plan costs and a recovery of $0.20 per boe for non-cash portion of the Whole Unit Plan. (4) Full year capital expenditures are now expected to be approximately $365 million, an increase of $15 million over second quarter guidance as the Trust has chosen to increase capital spending in Alberta and British Columbia to take advantage of royalty incentives announced by those provinces. >> The 2009 Guidance provides unitholders with information on Management's expectations for results of operations, excluding any acquisitions or dispositions for 2009. Readers are cautioned that the 2009 Guidance may not be appropriate for other purposes. Table 4 is a review of the financial highlights and operating results for the third quarter and the first nine months of 2009. << Table 4 Three Months Ended Nine Months Ended September 30 September 30 (Cdn $ millions, except % % per unit and volume data) 2009 2008 Change 2009 2008 Change Cash flow from operating activities 125.6 251.4 (50) 354.2 734.8 (52) Cash flow from operating activities per unit(1) 0.53 1.16 (54) 1.51 3.41 (56) Net income 68.9 311.7 (78) 157.3 450.3 (65) Net income per unit(2) 0.29 1.46 (80) 0.68 2.12 (68) Distributions per unit(3) 0.30 0.80 (63) 0.98 2.08 (53) Distributions as a per cent of cash flow from operating activities 56 68 (18) 64 60 7 Average daily production (boe/d)(4) 62,824 64,325 (2) 63,881 65,063 (2) (1) Per unit amounts are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares at period end. (2) Based on net income after non-controlling interest divided by weighted average trust units outstanding excluding trust units issuable for exchangeable shares. (3) Based on number of trust units outstanding at each cash distribution date. (4) Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent ("boe") based on 6 mcf: 1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the well head. Use of boe in isolation may be misleading. >> Net Income Net income in the third quarter of 2009 was $68.9 million ($0.29 per unit), a decrease of $242.8 million from $311.7 million ($1.46 per unit) in the third quarter of 2008. The net income recorded in the third quarter of 2008 reflected certain non-cash gains, as detailed below, resulting in record net income when combined with the strong commodity prices received for the quarter. Net income for the third quarter of 2009 reflects the decreased commodity price environment in the current year and includes certain non-cash items that also served to increase the net income during the period. In the third quarter of 2008, the Trust recorded a $187.5 million unrealized non-cash gain on risk management contracts ($140.6 million net of future income taxes). As well, the Trust recorded a $15.5 million non-cash foreign exchange loss on its U.S. denominated debt as a result of the movement in the Canadian dollar relative to the U.S. dollar ($13.6 million net of future income taxes). In the third quarter of 2009, the Trust recorded a $34.9 million non-cash foreign exchange gain on U.S. denominated debt ($30.5 million net of future income taxes) and a $0.7 million unrealized non-cash loss on risk management contracts ($0.5 million net of future income taxes). A measure of sustainability is the comparison of net income to distributions. Net income incorporates all costs including depletion expense and other non-cash expenses whereas cash flow from operating activities measures the cash generated in a given period before the cost of acquiring or replacing the associated reserves produced. Therefore, net income may be more representative of the profitability of the entity and thus a relevant measure against which to measure distributions to illustrate sustainability. As net income is sensitive to fluctuations in commodity prices and the impact of risk management contracts, currency fluctuations and other non-cash items, it is expected that there will be deviations between annual net income and distributions. Table 5 illustrates the comparison of distributions to net income as a measure of long-term sustainability. Distributions have been reduced from $0.24 per unit per month in October 2008 to the current rate of $0.10 per unit per month. << Table 5 Net income and Distributions Third ($ millions except quarter Full year Full year per cent) 2009 YTD 2009 2008 2007 Net income 68.9 157.3 533.0 495.3 Distributions 70.6 227.6 570.0 498.0 Excess (Shortfall) (1.7) (70.3) (37.0) (2.7) Excess (Shortfall) as per cent of net income (2%) (45%) (7%) (1%) Cash flow from operating activities 125.6 354.2 944.4 704.9 Distributions as a per cent of cash flow from operating activities 56% 64% 60% 71% Average distribution per unit per month $0.10 $0.11 $0.22 $0.20 >> Cash Flow from Operating Activities Cash flow from operating activities decreased by 50 per cent in the third quarter of 2009 to $125.6 million from $251.4 million in the third quarter of 2008. Decreases in crown royalties and cash losses on risk management contracts were more than offset by the 49 per cent ($40.11 per boe) decrease in commodity prices relative to the third quarter of 2008 as well as a two per cent decrease in volumes during the period. The decrease in third quarter 2009 cash flow from operating activities compared with the third quarter of 2008 is detailed in Table 6. << Table 6 ($ per ($ millions) trust unit) (% Change) Q3 2008 Cash flow from Operating Activities 251.4 1.16 - Volume variance (11.3) (0.05) (4.5) Price variance (235.2) (1.10) (93.6) Cash (losses) and gains on risk management contracts 41.0 0.19 16.3 Royalties 51.1 0.24 20.3 Expenses: Transportation - - - Operating(1) 5.5 0.03 2.2 Cash G&A (7.3) (0.03) (2.9) Interest 1.4 0.01 0.6 Taxes (0.2) - (0.1) Realized foreign exchange loss 0.8 - 0.3 Weighted average trust units - (0.05) - Non-cash and other items(2) 28.4 0.13 11.3 Q3 2009 Cash flow from Operating Activities 125.6 0.53 - (1) Excludes non-cash portion of Whole Unit Plan expense recorded in operating costs. (2) Includes the changes in non-cash working capital and expenditures on site restoration and reclamation. >> Year-to-date cash flow from operating activities decreased by 52 per cent in 2009 to $354.2 million from $734.8 million in the comparable nine month period of 2008. The 49 per cent decrease in year-to-date commodity prices relative to the same period of 2008 more than offset decreases in crown royalties and cash losses on risk management contracts. The decrease in year- to-date 2009 cash flow from operating activities compared with the first nine months of 2008 is detailed in Table 6a. << Table 6a ($ per ($ millions) trust unit) (% Change) YTD 2008 Cash flow from Operating Activities 734.8 3.41 - Volume variance (30.6) (0.14) (4.2) Price variance (675.4) (3.12) (91.9) Cash (losses) and gains on risk management contracts 129.6 0.60 17.6 Royalties 150.6 0.70 20.5 Expenses: Transportation (1.5) (0.01) (0.2) Operating(1) 1.0 - 0.1 Cash G&A 0.1 - - Interest 5.1 0.02 0.7 Taxes (0.2) - - Realized foreign exchange loss 1.3 0.01 0.2 Weighted average trust units - (0.14) - Non-cash and other items(2) 39.4 0.18 5.4 YTD 2009 Cash flow from Operating Activities 354.2 1.51 - (1) Excludes non-cash portion of Whole Unit Plan expense recorded in operating costs. (2) Includes the changes in non-cash working capital and expenditures on site restoration and reclamation. >> 2009 Cash Flow from Operating Activities Sensitivity Table 7 illustrates sensitivities to pre-hedged operating income items with operational changes and changes to the business environment and the resulting impact on cash flows from operating activities in total and per trust unit: << Table 7 Impact on Annual Cash flow from operating activities(2) Business Environment Assumption Change $/Unit Oil price (US$WTI/bbl)(1) $ 60.00 $ 1.00 $ 0.04 Natural gas price (Cdn$AECO/mcf)(1) $ 4.35 $ 0.10 $ 0.02 Cdn$/US$ exchange rate(3) 1.15 $ 0.01 $ 0.03 Interest rate on debt % 3.90 % 1.0 $ 0.02 Operational Liquids production volume (bbl/d) 31,500 % 1.0 $ 0.02 Gas production volumes (mmcf/d) 189.0 % 1.0 $ 0.01 Operating expenses per boe $ 10.50 % 1.0 $ 0.01 Cash G&A and LTIP expenses per boe $ 2.30 % 10.0 $ 0.02 (1) Analysis does not include the effect of hedging contracts. (2) Assumes constant working capital. (3) Includes impact of foreign exchange on crude oil prices which are presented in U.S. dollars. This amount does not include a foreign exchange impact relating to natural gas prices as they are presented in Canadian dollars in this sensitivity. >> Production Production volumes averaged 62,824 boe per day in the third quarter of 2009 compared to 64,325 boe per day in the same period of 2008 as detailed in Table 8. The decrease in third quarter 2009 production is a result of turnarounds at the Dawson property as well as natural production declines as a result of the decreased capital spending in 2009. << Table 8 Three Months Ended Nine Months Ended September 30 September 30 % % Production 2009 2008 Change 2009 2008 Change Light & medium crude oil (bbl/d) 25,930 27,211 (5) 26,561 27,073 (2) Heavy oil (bbl/d) 991 1,298 (24) 981 1,299 (24) Natural gas (mmcf/d) 193.1 192.0 1 195.7 197.0 (1) NGL (bbl/d) 3,717 3,822 (3) 3,720 3,862 (4) Total production (boe/d)(1) 62,824 64,325 (2) 63,881 65,063 (2) % Natural gas production 51 50 51 50 % Crude oil and liquids production 49 50 49 50 (1) Reported production for a period may include minor adjustments from previous production periods. >> Light and medium crude oil production decreased to 25,930 boe per day compared to 27,211 boe per day in 2008, while heavy oil production declined by 307 boe per day. When compared to the second quarter of 2009, the total crude oil production is relatively flat, as a result of a successful drilling program at Goodlands, Pembina and Ante Creek that helped to offset natural decline. Natural gas production was 193.1 mmcf per day in the third quarter of 2009, an increase of one per cent from the 192 mmcf per day produced in the third quarter of 2008 but down 3.5 per cent from the second quarter of 2009.
